FILED FORACCEPTED
                                                                                                            RECORD
                                                                                                       06-15-00095-CV
                                                                                              CASS COUNTY,     TEXAS
                                                                                            SIXTH COURT OF
                                                                                               10/20/2015    APPEALS
                                                                                                          4:28:13  PM
                                                                                                  TEXARKANA, TEXAS
                                                                                                 JAMIE ALBERTSON
                                                                                                  11/2/2015 4:43:16 PM
                                                                                                   DISTRICT    CLERK
                                                                                                      DEBBIE AUTREY
                                                                                                               CLERK

                                          NO. 13-C-313

BOBBY MILLER and                                 )           IN THE DISTRICT COURT
                                                                               FILED IN
THYRA MILLER                                     )                      6th COURT OF APPEALS
                                                 )                        TEXARKANA, TEXAS
v.                                               )           OF         11/3/2015 9:29:00 AM
                                                 )                          DEBBIE AUTREY
LEORISS THOMAS                                   )           CASS               Clerk
                                                                    COUNTY, TEXAS

                                     NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now LEORISS THOMAS, pursuant to Rule 25.1 of the Tex. R. App. P., and files

this his Notice of Appeal.

                                                 I.

       The case was filed in the 5th Judicial District Court of Cass County, Texas and styled Bobby

Miller and Thyra Miller v. Leoriss Thomas, Cause No. 13-C-313. The judgment that is being

appealed from was entered on August 5, 2015.

                                                II.

       Leoriss Thomas desires to appeal to the Sixth District Court of Appeals sitting in Texarkana.

                                                III.

       This notice is filed by Leoriss Thomas, the Defendant in the trial court.

                                             Respectfully submitted,

                                               /s/ John R. Mercy
                                             John R. Mercy
                                             Texas State Bar No. 13947200
                                             MERCY p CARTER p TIDWELL, L.L.P.
                                             1724 Galleria Oaks Drive
                                             Texarkana, TX 75503
                                             Telephone: (903) 794-9419
                                             Facsimile: (903) 794-1268
                                             E-mail: jmercy@texarkanalawyers.com

                                             ATTORNEY FOR DEFENDANT
                                   CERTIFICATE OF SERVICE

        I hereby certify that on October 20, 2015 a true and correct copy of the foregoing Notice of
Appeal was forwarded to counsel of record for Plaintiffs by the Electronic Service Provider, if
registered; otherwise by email, as follows:

        Mr. D. Scott Carlile
        THE CARLILE LAW FIRM, LLP
        400 South Alamo
        Marshall, TX 75670

        Email: scarlile@carlilelawfirm.com


                                              /s/ John R. Mercy
                                              John R. Mercy




Notice of Appeal - Page 2